Citation Nr: 1103371	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-15 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION


The Veteran had active service from October 1961 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional Office 
(RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is 
etiologically related to his active service.

2.  The Veteran's tinnitus is etiologically related to his active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A.      §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, as explained below, the Board has 
determined that the evidence currently of record is sufficient to 
substantiate his claims.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran asserts he has bilateral hearing loss and tinnitus 
loss due to jet noise exposure in service.

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that the Veteran's bilateral hearing 
loss disability and tinnitus are etiologically related to his 
active service.

The Veteran's DD 214 and service personnel records show that his 
occupational specialty was reciprocal engine mechanic.  He was in 
Air Force Aircraft Maintenance Technology and was assigned to a 
flight maintenance squadron.  He has submitted information 
confirming that his duties involved exposure to acoustic trauma.  

Service treatment records do not reflect a finding of 
sensorineural hearing loss or tinnitus.  His report of 
examination at separation from service in September 1965 shows 
clinical evaluation of the ears was normal and audiometric 
testing with normal results.  

The Veteran urges that hearing loss and tinnitus began in 
service.  In his original claim, he reported that the onset year 
for both disabilities was 1965.

A statement from the Veteran's private treating physician, 
P.A.M., M.D., dated in April 2008, indicates that the doctor had 
treated the Veteran since 2001 for chronic tinnitus and bilateral 
decreased audio acuity, the former beginning in 2001.  The Doctor 
noted that the Veteran required hearing aids.  Dr. M. opined as 
follows, "I believe [the Veteran's] hearing problems are 
secondary to acoustic trauma related to his duties in the Air 
Force.  He was exposed to loud noise from propeller and jet 
engines during his military service from 1961 through 1965."  

The Veteran had a VA audiological evaluation in August 2008.  It 
disclosed that the Veteran's relevant auditory threshold averages 
were 47.5 dB in the right ear and 48.75 dB in the left ear, with 
word recognition scores of 96 in the right ear and 92 in the 
left.  Thus, the presence of bilateral hearing loss disability 
was established at that time.  Tinnitus was reported at that 
time.  The Veteran reported that he had gradual progression of 
hearing loss since service.  After service, he went to college 
and worked in the computer field, with no significant post 
service occupational or recreational exposure to acoustic trauma.  
He reported that he had tinnitus for at least the last 10 years.  
The diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The audiologist, who reviewed the claims folder, 
opined that the Veteran's hearing loss and tinnitus were not 
likely related to service because there was a reported family 
history of hearing loss, the separation examination was negative 
and tinnitus was not reported to have begun until around 1998.  

As noted, the audiologist cites to the lack of evidence of 
hearing loss and tinnitus for years following service and a 
reported family history of hearing loss in support of the 
negative opinion.  The VA opinion is of course in contrast to the 
opinion of the private physician, Dr. M., who in August 2008, 
opined that the Veteran has bilateral hearing loss and tinnitus 
due to years of noise exposure in the Air Force.

In his testimony before the undersigned, the Veteran credibly 
testified that he had been exposed to aircraft noise consistent 
with his duties in service.  He discussed his hearing 
difficulties over the years since service.  

The Board finds that service connection for bilateral hearing 
loss disability and tinnitus is warranted as there is current 
disability, the Veteran has credibly testified to symptomatology 
consistent with the disabilities for some time and the medical 
evidence is at least in equipoise as to whether the current 
disabilities are related to service noise exposure.

The Board acknowledges the VA examiner's opinion that the 
Veteran's current hearing loss and tinnitus were not likely 
caused by or a result of his Air Force noise exposure.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the opinion of the VA examiner against the claims 
appears to be based upon the belief that Veteran did not have 
difficulty hearing shortly after his exposure in service and that 
he first experienced tinnitus well after service.  The Veteran 
has testified that he did have problems at the time of his 
exposure and he essentially had increased problems over the 
years.  He did not know what tinnitus was at first but realizes 
now he had it in service.  The Board has found the Veteran to be 
a credible historian and accepts his contention that he had 
hearing loss and tinnitus since service exposure.  Accordingly, 
the Board concludes that the Veteran's bilateral hearing loss 
disability and tinnitus are etiologically related to his active 
service.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


